NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 09a0263n.06
                            Filed: April 7, 2009

                                          No. 08-1189

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


WILLIAM F. DELANEY,                                     )
                                                        )        ON APPEAL FROM THE
       Plaintiff-Appellant,                             )        UNITED STATES DISTRICT
                                                        )        COURT FOR THE EASTERN
v.                                                      )        DISTRICT OF MICHIGAN
                                                        )
DENNIS RARIDEN; WESLEY EVANS; JANE                      )
HARRIS; MATTHEW BAUSERMAN; GARY                         )                 OPINION
ELFORD; JOHN AND/OR JANE DOE, POLICE                    )
OFFICER; RICK AND/OR ROBIN ROWE, GRAND                  )
BLANC TOWNSHIP OFFICIAL, AGENT                          )
EMPLOYEE AND/OR REPRESENTATIVE; AND,                    )
THE CHARTER TOWNSHIP OF GRAND BLANC,                    )
                                                        )
       Defendants-Appellees.                            )




BEFORE: NORRIS, BATCHELDER and ROGERS, Circuit Judges.

       ALAN E. NORRIS, Circuit Judge. Cleanliness, it is said, is next to godliness. In the

federal courts, as this appeal demonstrates, the same might be said of timeliness. In this appeal

Plaintiff William Delaney (“Delaney”) questions the propriety of two of the district court’s

determinations regarding his 42 U.S.C. § 1983 suit alleging wrongful arrest and malicious

prosecution. First, the district court granted a motion made by defendants who are police officers

in Grand Blanc Township, and Grand Blanc Township itself, for summary judgment on all claims,

a motion which went unopposed by Delaney.          Second, the district court denied Delaney’s
No. 08-1189
Delaney v. Rariden

subsequent–and untimely–request for leave to allow him to file a memorandum in opposition to

defendants’ motion for summary judgment. Delaney’s notice of appeal regarding the first decision

was untimely, and we affirm the district court on the second.

       Untimeliness is a problem that has plagued Delaney throughout this case. The district court

granted defendant’s motion for summary judgment on October 26, 2007. Federal Rule of Appellate

Procedure 4 required Delaney to file his notice of appeal within thirty days. He failed to do so,

instead filing his notice on January 21, 2008, eight weeks late. And Delaney’s request for leave to

file a memorandum, filed five weeks after the entry of the summary judgment order, did not extend

the filing deadline for the notice of appeal. Appellate Rule 4(a)(4)(A) contemplates several motions

which may do just that, but Delaney’s motion was not one of those. All of which is to say that

Delaney’s notice of appeal was, by a wide margin, untimely, and so we do not consider this aspect

of his appeal.

       We are left, then, with the question of whether the district court properly denied Delaney’s

request for leave to file a memorandum in opposition to defendant’s motion for summary judgment.

We have no trouble concluding that it did. This request, too, was untimely filed, a full five weeks

after the district court had ruled on the summary judgment motion. Delaney tells us only that

“extraordinary circumstances” prevented him from timely filing his brief in opposition. Not only

does he fail to cite to any legal support for his position, but he fails in even the more modest aim of

marshaling some factual support for it, by neglecting to spell out what, exactly, these “extraordinary

circumstances” were. We therefore deem this argument waived. See Moore v. Lafayette Ins. Co.,

458 F.3d 416, 448 (6th Cir. 2006) (“[The courts of appeals] are not self-directed boards of legal

                                                 -2-
No. 08-1189
Delaney v. Rariden

inquiry and research, but essentially arbiters of legal questions present and argued by the parties.”);

Indeck Energy Servs., Inc. v. Consumers Energy Co., 250 F.3d 972, 979 (6th Cir. 2000) (issues

adverted to in a perfunctory manner, unaccompanied by some effort at developed argumentation, are

deemed waived). Delaney presents no other arguments for reversing the decision of the district

court.

         Delaney’s appeal is dismissed to the extent that it relates to the district court’s grant of

summary judgment against him, and the district court’s decision denying Delaney’s request for leave

to file a memorandum in opposition is affirmed.




                                                 -3-